--------------------------------------------------------------------------------

99 CENTS ONLY STORES


STANDARD MULTI-TENANT FORM LEASE
The Gardens Center, Hawaiian Gardens, CA


THIS LEASE (this "Lease") is made and executed this 8th day of February, 1995 by
and between Hawaiian Gardens Redevelopment Agency, a California Governmental
Entity (the "Landlord"), and 99 cents Only Stores, a California corporation (the
"Tenant"), who agree as follows:


ARTICLE ONE:
BASIC TERMS



This Article One contains the Basic Terms of this Lease between the Landlord and
Tenant named below. Other Articles, Sections and Paragraphs of the Lease
referred to in this Article One explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms. In the event of any conflict or
contradiction between this Article One and such other Articles, Sections and
Paragraphs of the Lease, such other Articles, Sections and Paragraphs shall
control and supersede the provisions of this Article One in regards to such
conflict or contradiction.



 
Section 1.01.
Landlord's Address:

21815 Pioneer Boulevard
Hawaiian Gardens, CA 90716-1299
Telephone: (310) 420-2641 Fax: (310) 496-3708
ATTN: Executive Director

 
Section 1.02.
Tenant's Address:

4000 East Union Pacific Avenue
City of Commerce, CA 90023
Telephone: (213) 980-8145 Fax: (213) 980-8160
ATTN: Real Estate Department


Section 1.03.    Property: The demised premises (the "Property") is part of
Landlord's multi-tenant real property known as The Gardens Center (the "Shopping
Center"). The Shopping Center includes the land, the buildings and all other
improvements located on the land, and the Common Areas described in Section
4.05(a). The Property is commonly known as 12123-12125 Carson Street, Hawaiian
Gardens California and is more specifically shown on the site plan attached to
this Lease as Exhibit "A" comprising approximately 15,042 square feet of ground
floor area.


Section 1.04.    Lease Term: Approximately seven (7) years beginning on the date
that Landlord delivers possession of the Property to Tenant in the condition
specified in Section 6.01 and ending on January 31, 2002 unless sooner
terminated in accordance with this Lease (the "Initial Lease Term"). Tenant
shall have the option to extend the Lease Term beyond the Initial Lease Term as
set forth in Section 2.02.


Section 1.05.    Permitted Uses: General retail store use only as more
particularly described in Article 5 hereof.


Section 1.06.    Prepaid Base Rent: Eighteen Thousand Dollars ($18,000) (the
"Prepaid Base Rent") payable upon execution of this Lease and to be applied in
accordance with Section 3.01.


Section 1.07.    N/A


Section 1.08.    Brokers: None.


Section 1.09.    Rent and Other Charges Payable by Tenant:


(a)    BASE RENT: Beginning on the Rent Commencement Date (as defined in Section
3.01), Tenant shall pay the sum of Nine Thousand Dollars ($9,000) per month (the
"Base Rent") as rent for the Property. The Base Rent shall be subject to
adjustment as set forth in Section 3.03.


(b)    OTHER PERIODIC PAYMENTS: (i) Property Taxes (See Section 4.02); (ii)
Utilities (See Section 4.03); (iii) Insurance Premiums (See Section 4.04); (iv)
Maintenance, Repairs and Alterations (See Article Six).


Section 1.10.    Riders: The following Riders are attached to and made a part of
this Lease: None.


ARTICLE TWO:
LEASE TERM



Section 2.01.    Lease of Property For Lease Term. Landlord leases the Property
to Tenant and Tenant leases the Property from Landlord for the Lease Term. The
Lease Term is for the period stated in Section 1.04 above and shall begin and
end on the dates specified in Section 1.04 above, unless the beginning or end of
the Lease Term is changed under any provision of this Lease. The "Commencement
Date" shall be the date specified in Section 1.04 above for the beginning of the
Lease Term, unless advanced or delayed under any provision of this Lease.


Section 2.02.    Right to Extend Lease Term. Tenant shall have the right to
extend the Lease Term, on the terms and provisions set forth in this Lease, for
an additional five (5)-year period ("First Extended Term") following expiration
of the Initial Lease Term by giving written notice of exercise to Landlord at
least one hundred eighty (180) days prior to the expiration of the Initial Lease
Term. Tenant shall have the right to extend the Lease Term, on the terms and
provisions set forth in this Lease, for an additional five (5)-year period
("Second Extended Term") following expiration of the First Extended Term by
giving written notice of exercise to Landlord at least one hundred eighty (180)
days prior to the expiration of the First Extended Term. The Base Rent during
any such Extended Terms shall be subject to increase as set forth in Section
3.03.


Section 2.03.    Delivery of Property. Landlord shall deliver possession of the
Property to Tenant in the condition specified in Section 6.01 on or before July
31, 1995, and after having provided Tenant with a written Notice setting forth
the anticipated date of delivery at least thirty (30) days before such
anticipated delivery date. The date that Landlord so delivers possession of the
Property and Tenant accepts possession, shall hereinafter be referred to as the
"Delivery Date". Within ten (10) days after such Delivery Date, Landlord shall
send a written notice to Tenant memorializing the Delivery Date, Commencement
Date, and the Rent Commencement Date and if Tenant does not object to such dates
set forth in Landlord's notice within ten (10) calendar days of receipt thereof,
then such dates shall be deemed correct and such notice shall be attached to
this Lease and be incorporated herein. Landlord's failure to so deliver
possession of the Property shall constitute a material breach of this Lease, and
Tenant shall, without prejudice to any of Tenant's other rights or remedies,
have the right to terminate this Lease upon written notice by Tenant to
Landlord. If Tenant terminates this Lease pursuant to this Section, Landlord
shall immediately return to Tenant all prepaid rent, security deposits and other
sums paid by Tenant to Landlord.
 
99 ¢ Only Stores® #46
Initials _____
 
_____


Page 1 of 12

--------------------------------------------------------------------------------




The Gardens Center, Hawaiian Gardens, CA

Section 2.04.    Holding Over. IfTenant does not vacate the Property upon the
expiration or earlier termination of the Lease and Landlord thereafter accepts
rent from Tenant, Tenant's occupancy of the Property shall be a "month-to-month"
tenancy, subject to all of the terms of this Lease applicable to a
month-to-month tenancy.


Section 2.05.    Contingency Period. Tenant shall have a period of time
following the execution of this Lease and ending 30 days thereafter to satisfy
itself that the Property is satisfactory for Tenant's intended use (the
"Contingency Period"). The date of expiration of the Contingency Period is
referred to in this Lease as the "Contingency Period Expiration Date." If Tenant
discovers that the Property is unsatisfactory for Tenant's intended use for any
reason, including, without limitation, the Property's noncompliance with
applicable ordinances or parking requirements, then Tenant shall have the right
to terminate this Lease by giving written notice of termination to Landlord at
any time prior to the Contingency Period Expiration Date. Upon Tenant giving
notice of termination, Landlord and Tenant shall be released from their
obligations under this Lease except that landlord shall immediately return to
Tenant all Prepaid Rent and other sums paid by Tenant hereunder. During the
Contingency Period, Tenant shall have the right to enter upon and inspect the
Property at all reasonable times and to conduct, at Tenant's expense, any
studies, tests, investigations or assessments as Tenant deems necessary or
appropriate. Tenant shall periodically communicate with Landlord as to the
progress of the investigations in connection with this Contingency Period and
any material findings in such regards. Tenant shall provide copies, within a
reasonable time after Landlord's request therefore, of any formal written
reports prepared for Tenant by licensed professionals, such as structural
engineers or environmental experts, in connection with such Contingency Period.



ARTICLE THREE:
BASE RENT



Section 3.01    Time and Manner of Payment. Beginning on the Rent Commencement
Date (as defined below) and the first day of each calendar month thereafter,
Tenant shall pay Landlord the Base Rent, in advance. The Base Rent shall be
payable at Landlord's address or at such other place as Landlord may designate
in writing. The Prepaid Base Rent shall be applied to and be considered payment
for the Base Rent payable for the first full month immediately following the
Rent Commencement Date. Base Rent for any partial month shall be prorated based
on the actual number of days in the calendar month involved.


Section 3.02    Rent Commencement Date. For purposes of this Lease, the "Rent
Commencement Date" shall be Ninety (90) days after the Delivery Date.


Section 3.03    Base Rent Increases.
(a)    The Base Rent shall be increased on February 1, 2002 and February 1, 2007
("Rent Adjustment Dates"). The Base Rent shall be increased on each Rent
Adjustment Date during the Initial Lease Term (or any extension thereof, if
applicable) in accordance with the increase in the United States Department of
Labor, Bureau of Labor Statistics, Consumer Price Index for All Urban Consumers
for the United States (base year 1982-84 = 100) (the "Index") as follows. The
Base Rent (for purposes of this Section 3.03(a), the "Comparison Base Rent") in
effect immediately before each Rent Adjustment Date shall be increased by the
percentage that the Index has increased from the date (for purposes of this
Section 3.03(a), the "Comparison Date") on which payment of the Comparison Base
Rent began through the month in which the applicable Rent Adjustment Date
occurs; provided, however, in no event shall the monthly Base Rent during the
First Extended Term be less than one hundred and twenty one percent (121%) nor
greater than one hundred and thirty five percent (135%) of the monthly Base Rent
during the Initial Lease Term, and in no event shall the monthly Base Rent
during the Second Extended Term be less than one hundred and fifteen percent
(115%) nor greater than one hundred and twenty five percent (125%) of the
monthly Base Rent during the First Extended Term.


(b)    General CPI Provisions. Landlord shall notify Tenant of each increase by
a written statement which shall include the Index for the applicable Comparison
Date, the Index for the applicable Rent Adjustment Date, the percentage increase
between those two Indices, and the new Base Rent. Tenant shall pay the new Base
Rent from the applicable Rent Adjustment Date until the next Rent Adjustment
Date. Landlord's notice of increase may be given after the applicable Rent
Adjustment Date, and Tenant shall pay Landlord the accrued rental adjustment for
the time elapsed between the effective date of the increase and Landlord's
notice of such increase at the same time as the next Base Rent payment to
Landlord is due. If the format or components of the Index are materially changed
after the Commencement Date, Landlord shall substitute an index which is
published by the Bureau of Labor Statistics or similar agency and which is most
nearly equivalent to the Index in effect on the Commencement Date. The
substitute index shall be used to calculate the increase in the Base Rent unless
Tenant objects to such index in writing. If Tenant objects, Landlord and Tenant
shall submit the selection of the substitute index for binding arbitration in
accordance with the rules and regulations of the American Arbitration
Association at its office closest to the Property. The costs of arbitration
shall be borne equally by Landlord and Tenant.
 
Section 3.04.    N/A


Section 3.05    Termination; Advance Payments. Upon termination of this Lease
under Article Seven (Damage or Destruction), Article Eight (Condemnation) or any
other termination not resulting from Tenant's default, and after Tenant has
vacated the Property in the manner required by this Lease, Landlord shall
immediately refund or credit to Tenant (or Tenant's successor) the unused
portion of the Security Deposit, any advance rent or other advance payments made
by Tenant to Landlord, and any amounts paid for Operating Expenses or otherwise
which apply to any time periods after the effective date of the termination of
the Lease.


Section 3.06.    Work Letter. The work letter (the "Work Letter") attached to
this Lease as Exhibit "B" sets forth certain work and improvements anticipated
to be constructed by Tenant with respect to the Property prior to Tenant's
opening for business ("Tenant's Work"). Tenant shall pay for the cost of
constructing Tenant's Work. Following the execution of this Lease, Tenant shall
have the right to enter upon the Property for the purpose of constructing
Tenant's Work; provided, however, that prior to such entry, Tenant shall have
obtained the policies of insurance required to be obtained by Tenant under
Section 4.04 hereof and also providing that the Property is vacant at such time.
For the purposes of Section 6.05, Tenant's Work is hereby approved. Tenant's
entry upon the Property pursuant to this paragraph shall not advance the
Commencement Date of this Lease. The Work Letter also sets forth certain work to
be performed by Landlord ("Landlord's Work") at Landlords sole cost and expense.
Landlord's Work and Tenant's Work shall be completed within the time frames
specified in the Work Letter. Landlord and Tenant hereby agree to cooperate
(including providing sufficient advance notice) with each other with respect to
their respective work as set forth in this Section 3.06, so as not to
unreasonably interfere with the other party's work and business operations.

99 ¢ Only Stores® #46
Initials _____
 
_____


Page 2 of 12

--------------------------------------------------------------------------------


 
The Gardens Center, Hawaiian Gardens, CA
 

ARTICLE FOUR:
OTHER CHARGES PAYABLE BY LANDLORD AND TENANT



Section 4.01    Additional Rent. All charges payable by Tenant other than Base
Rent are called "Additional Rent." Unless this Lease provides otherwise, Tenant
shall pay all Additional Rent then due with the next monthly installment of Base
Rent. The term "rent" shall mean Base Rent and Additional Rent.


Section 4.02    Property Taxes.

(a)    Real Property Taxes. Landlord is responsible for the payment of all real
property taxes on the Property (excluding any fees, taxes or assessments
against, or as a result of, any tenant improvements installed on the Property by
Tenant).
(b)    Definition of "Real Property Tax." "Real property tax" means: (i) any
fee, license fee, license tax, business license fee, commercial rental tax, or
other tax imposed by any taxing authority against the Property (however not
including those specifically against Tenant's business); and (ii) any tax or
charge for fire protection, streets, sidewalks, road maintenance, refuse or
other services provided to the Property by any governmental agency.
(c)    Personal Property Taxes.
(i)    Tenant shall pay all taxes charged against trade fixtures, furnishings,
equipment or any other personal property belonging to Tenant. Tenant shall try
to have personal property taxed separately from the Property.

(ii)   If any of Tenant's personal property is taxed with the Property, Tenant
shall pay Landlord the taxes for the personal property within fifteen (15) days
after Tenant receives a written statement from Landlord for such personal
property taxes.


Section 4.03.    Utilities. Tenant shall pay, directly to the appropriate
supplier, the cost of all natural gas, heat, light, power, sewer service,
telephone, water, refuse disposal and other utilities and services supplied to
the Property. However, if any services or utilities are jointly metered with
other parties, Tenant shall pay its reasonable share thereof to Landlord within
fifteen (15) days after receipt of Landlord's written invoice therefore and such
other supporting documentation as Tenant may reasonably request.


Section 4.04.    Insurance Policies.
(a)    Liability Insurance. During the Lease Term, Tenant shall maintain, at
Tenant's sole cost and expense, a policy of commercial general liability
insurance (sometimes known as broad form comprehensive general liability
insurance) insuring Tenant against liability for bodily injury, property damage
(including loss of use of property) and personal injury arising out of the
operation, use or occupancy of the Property. Tenant shall name Landlord as an
additional insured under such policy. The initial amount of such insurance shall
be One Million Dollars ($1,000,000.00) per occurrence and shall be subject to
periodic adjustment based upon inflation, liability awards, recommendation of
Landlord's professional insurance advisers and other relevant factors. The
liability insurance obtained by Tenant under this Section 4.04(a) shall (i) be
primary and non-contributing; (ii) contain cross- liability endorsements; and
(iii) insure Landlord against Tenant's lack of performance under Section 5.04.
The amount and coverage of such insurance shall not limit Tenant's liability nor
relieve Tenant of any other obligation under this Lease.
(b)    Property Insurance. During the Lease Term, Landlord shall maintain, at
Landlord's sole cost and expense, policies of insurance covering loss of or
damage to the Property in the full amount of its replacement value. Such policy
shall provide protection against all perils included within the classification
of fire, extended coverage, vandalism, malicious mischief, special extended
perils (all risk), sprinkler leakage and any other perils which Landlord deems
reasonably necessary. Landlord shall have the right to obtain flood and
earthquake insurance if required by any lender holding a security interest in
the Property. Landlord shall not obtain insurance for Tenant's fixtures or
equipment or building improvements installed by Tenant on the Property. Tenant
shall not do or permit anything to be done which invalidates any such insurance
policies.
(c)    Payment of Premiums. Upon Landlord's request, Tenant shall deliver to
Landlord a copy of any policy of insurance which Tenant is required to maintain
under this Section 4.04. At least thirty (30) days prior to the expiration of
any such policy, Tenant shall deliver to Landlord a renewal of such policy. As
an alternative to providing a policy of insurance, Tenant shall have the right
to provide Landlord a certificate of insurance, executed by an authorized
officer of the insurance company, showing that the insurance which Tenant is
required to maintain under this Section 4.04 is in full force and effect and
containing such other information which Landlord reasonably requires.
(d)    General Insurance Provisions.
(i)    Any insurance which Tenant is required to maintain under this Lease shall
include a provision which requires the insurance carrier to give Landlord not
less than thirty (30) days' written notice prior to any cancellation or
modification of such coverage.

(ii)   If Tenant fails to deliver any policy, certificate or renewal to Landlord
required under this Lease within thirty (30) days following written request from
Landlord for such evidence of insurance, Landlord may obtain such insurance, in
which case Landlord shall immediately notify Tenant and Tenant shall reimburse
Landlord for the cost of such insurance within fifteen (15) days after receipt
of a statement that indicates the cost of such insurance.

(iii)   Tenant shall maintain all insurance required under this Lease with
companies holding a "General Policy Rating" of B+ or better, as set forth in the
most current issue of "Best Key Rating Guide". Landlord and Tenant acknowledge
the insurance markets are rapidly changing and that insurance in the form and
amounts described in this Section 4.04 may not be available in the future.
Tenant acknowledges that the insurance described in this Section 4.04 is for the
primary benefit of Landlord. If at any time during the Lease Term, Tenant is
unable to maintain the insurance required under the Lease, Tenant shall
nevertheless maintain insurance coverage which is customary and commercially
reasonable in the insurance industry for Tenant's type of business, as that
coverage may change from time to time.


99 ¢ Only Stores® #46
Initials _____
 
_____

 
Page 3 of 12

--------------------------------------------------------------------------------



The Gardens Center, Hawaiian Gardens, CA

(iv)   Unless prohibited under any applicable insurance policies maintained,
Landlord and Tenant each hereby waive any and all rights of recovery against the
other, or against the officers, employees, agents or representatives of the
other, for loss of or damage to its property or the property of others under its
control, if such loss or damage is covered by any insurance policy in force
(whether or not described in this Lease) at the time of such loss or damage.
Upon obtaining the required policies of insurance, Landlord and Tenant shall
give notice to the insurance carriers of this mutual waiver of subrogation.


Section 4.05.    Common Areas; Use, Maintenance and Costs.
(a)    Common Areas. As used in this Lease, "Common Areas" shall mean all areas
within the Shopping Center which are not leased or held for the exclusive use of
Tenant or other tenants, including, but not limited to, parking areas,
driveways, sidewalks, loading areas, access roads, lobby areas, elevators,
corridors, landscaping and planted areas as depicted on Exhibit "A." Landlord
shall not change the size, location, nature and use of any of the Common Areas,
including vehicle parking spaces, convert Common Areas into leasable areas, or
decrease Common Area land and/or facilities, without Tenant's prior written
consent, which shall not be unreasonably withheld. No activities or changes are
permitted to the Common Areas if they would materially affect Tenant's use of
the Property. Tenant may withhold its consent, in its sole and absolute
discretion, to any changes to the common area which would reduce the amount of
parking available to Tenant's customers, decrease visibility or access to the
Property, or reduce the effectiveness of Tenant's signage.
(b)    Use of Common Areas. Tenant shall have the nonexclusive right (in common
with other tenants) to use the Common Areas for the purposes intended at no
additional cost to Tenant, subject to such reasonable rules and regulations as
Landlord may establish from time to time. Tenant shall abide by such rules and
regulations and shall use its best efforts to cause others who use the Common
Areas with Tenant's express or implied permission to abide by Landlord's rules
and regulations. At any time, Landlord may temporarily close any Common Areas to
perform any acts in the Common Areas as, in Landlord's judgment, are necessary
to improve the Shopping Center; provided that Landlord gives Tenant appropriate
prior written notice and Landlord takes all reasonable actions to avoid so doing
during the months of November and December. Tenant shall not interfere with the
rights of Landlord, other tenants or any other person entitled to use the Common
Areas.
(c)    Vehicle Parking. Tenant and its invitee and customers shall be entitled
to the nonexclusive use of all vehicle parking spaces in the Shopping Center for
non-reserved parking without the payment of any additional rent by Tenant or
charge to Tenant or its invitees or customers. All such vehicle parking spaces
shall be available only for customers of tenants of the shopping center, other
tenants of the Shopping Center and their employees shall not be permitted to use
any of the vehicle parking spaces. Handicapped spaces shall only be used by
those legally permitted to use them.
(d)    Maintenance of Common Areas. Landlord shall maintain and operate the
Common Areas safely and in good order, condition and repair, all at Landlord's
sole cost and expense. Landlord's maintenance of the Common Areas shall include,
but not be limited to, the timely and first quality performance of the
following: Sweeping, trash removal, graffiti removal, deterring loitering and
panhandling, landscape planting and maintenance, asphalt maintenance, security,
painting exterior of structures, lighting, traffic and parking control, and all
other things normally done in the maintenance or operation of a first class
shopping center.
(e)    Loading. Tenant shall be permitted, at all times, to use portions of the
Common Areas, labeled and depicted as "Tenant's Loading Areas" on Exhibit "A",
as necessary, for making deliveries of merchandise, storing shopping carts,
operating vending machines and otherwise as necessary for the smooth and
ordinary operation of its business. Subject to the provisions of Section 6.05,
as they apply to alterations, additions, and improvements of the Property,
Tenant may change Tenant's Loading Areas to facilitate Tenant's receipt of
merchandise and/or the storage/use of shopping carts, provided that Tenant
obtains Landlord's prior written consent, which shall not be unreasonably
withheld.



ARTICLE FIVE:
USE OF PROPERTY



Section 5.01.    Permitted Uses. Tenant may use the Property only for the
purpose of conducting a general retail store (including, without limitation,
beer and wine sales for off-site consumption and all other merchandise generally
sold at Tenant's other locations), for business offices in connection therewith
and such other uses related or incidental thereto, consistent with all laws,
federal, state or local, and with any applicable regulation of any government
body and for no other purpose during the term of the Lease. Landlord agrees to
fully cooperate with Tenant in obtaining any desired permits from governmental
agencies or approvals from other tenants of the Shopping Center concerning
Tenant's use of the Property permitted or desired under this Lease, including,
without limitation, a beer and wine sales permit for off-site consumption.
Landlord shall indemnify and defend Tenant against any and all claims asserted
by third parties claiming that Tenant's use infringes any rights to exclusivity
which such third party may have in the Shopping Center. Tenant may use the
Property for other purposes with Landlords written consent which shall not be
unreasonably withheld. Nothing in this Article shall be construed as a covenant
by Tenant of continuous operations. Landlord represents and warrants to Tenant
that Tenant may transfer its beer and wine license for its existing business at
12226 Carson Street, Hawaiian Gardens without violating laws of the City of
Hawaiian Gardens or any entity associated therewith. Notwithstanding the prior
sentence, Tenant shall not sell any alcoholic beverages unless permitted to do
so by the California Department of Alcoholic Beverage Control, or such other
party which may have jurisdiction thereon.


Section 5.02.    Manner of Use. Tenant shall not cause or permit the Property to
be used in any way which constitutes a violation of any law, ordinance, or
governmental regulation or order, which annoys or interferes with the rights of
tenants of the Shopping Center, or which constitutes a nuisance or waste. Tenant
shall obtain and pay for all permits required for Tenant's occupancy of the
Property and shall promptly take all actions necessary to comply with all
applicable statutes, ordinances, rules, regulations, orders and requirements
regulating the use by Tenant of the Property. Notwithstanding any other
provision of this Lease, if at any time during the Lease Term either the
Property or the Shopping Center is not in conformity with any present or future
law or regulation relating to the use, occupation or reconstruction thereof
(including, without limitation, the Americans with Disabilities Act, earthquake
safety codes, fire sprinkler codes, and laws governing the presence of regulated
or hazardous substances (such as asbestos) incorporated into the Property (which
were not placed there by Tenant)) or is subject to any order of any governmental
agency ordering any rebuilding, alteration or repair thereof, Landlord shall
immediately at its own cost and expense, and without any right of reimbursement
from Tenant (unless the work is required because of Tenant's particular use of
the Property or the Lease has been terminated under any provision of this
Lease), effect such alterations and repairs to the Property or the Shopping
Center as may be necessary to comply with such laws, regulations, orders or
requirements. All such alterations and repairs, if made to the Property, shall
be made in accordance with the plans and specifications approved in writing by
Tenant.

99 ¢ Only Stores® #46
Initials _____
 
_____


Page 4 of 12

--------------------------------------------------------------------------------




The Gardens Center, Hawaiian Gardens, CA

Section 5.03    Signs. Tenant shall have the right to place such signs on the
exterior of the Property as Tenant may desire; provided that such signs comply
with applicable laws. Tenant shall have the right to use and modify any sign
area used by any prior tenant of the Property, whether such sign area is located
on the Property, within the Common Areas, or elsewhere in the Shopping Center.
Tenant shall also have the right to modify existing monument signage or add
additional monument signage in the Common Area or elsewhere in the Shopping
Center, subject only to applicable governmental approvals and any existing
written obligations of Landlord to existing tenants of the Shopping Center.
Landlord represents to Tenant that Landlord has disclosed to Tenant in writing
the relevant details of all such obligations. Landlord shall use its best
efforts to obtain any required approvals from the other tenants of the Shopping
Center and applicable governmental agencies in connection with any signs desired
to be installed by Tenant. For a period of time 60 days following the end of the
Lease term, Tenant shall be permitted to place two signs not to exceed 24 inches
by 36 inches in size, in prominent places visible from the exterior of the
premises informing the public of Tenant's relocation and other similar
information. Landlord shall cooperate with Tenant to obtain the best possible
signage in Tenant's judgement. Landlord shall seek the cooperation of the City
of Hawaiian Gardens and any entity affiliated therewith to obtain Tenant's
maximum desired signage.


Section 5.04.    Indemnity. Except for losses, damages and claims arising out of
the acts or omissions of Landlord or Landlord's agents, contractors and
employees, Tenant shall indemnify Landlord against and hold Landlord harmless
from any and all costs, claims or liability arising from: (a) Tenant's use of
the Property; (b) the conduct of Tenant's business or anything else done or
permitted by Tenant to be done in or about the Property, (c) any breach or
default in the performance of Tenant's obligations under this Lease; or (d) any
misrepresentation or breach of warranty by Tenant under this Lease. Tenant shall
defend Landlord against any such cost, claim or liability at Tenant's expense
with counsel reasonably acceptable to Landlord.


Section 5.05.    Landlord's Access. Landlord or its agents may enter the
Property at reasonable times to inspect the Property; or for any other purpose
Landlord deems reasonably necessary. Landlord shall give Tenant prior notice of
such entry, except in the case of an emergency.


Section 5.06.    Quiet Possession. So long as Tenant is not in default under
this Lease, Tenant may occupy and enjoy the Property for the full Lease Term,
subject to the provisions of this Lease.



ARTICLE SIX:
CONDITION OF PROPERTY; MAINTENANCE, REPAIRS AND ALTERATIONS

Section 6.01.    Condition of Property. Landlord shall deliver the Property to
Tenant in a clean and good condition and with Landlord's Work as set forth in
Section 3.06 and Exhibit "B" complete on the Commencement Date. Landlord
warrants to Tenant to the best of Landlord's actual knowledge and without any
special inquiry or investigation, that the Property, in the state existing on
the Commencement Date, but without regard to alterations or improvements made by
Tenant or the use for which Tenant will occupy the Property, does not violate
any covenants or restrictions of record, or any applicable building or other
code, regulation or ordinance in effect on the Commencement Date. In the event
it is determined that any of the foregoing covenants or warranties have been
violated, then it shall be the obligation of Landlord, after written notice from
Tenant, to promptly, at Landlord's sole cost and expense, rectify any such
violation.


Section 6.02.    Exemption of Landlord from Liability. Landlord shall not be
liable for any damage or injury to the person, business (or any loss of income
therefrom), goods, wares or property of Tenant, Tenant's employees, invitee,
clients, customers or any other person in or about the Property, whether such
damage or injury is caused by or results from: (a) theft, fire, steam,
electricity, water, gas or rain, (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause, (c) conditions arising in or about the
Property or upon other portions of the Shopping Center, or from other sources or
places or from new construction or repair of the Property or the Shopping
Center, or (d) any act or omission of any other tenant of the Shopping Center;
except for damage or injury caused by or resulting from Landlord's (or its
agents or contractor's) gross negligence or willful misconduct or Landlord's
failure to perform its obligations under this Lease.


Section 6.03.    Landlord's Obligations. Except as provided in Article Seven
(Damage or Destruction) and Article Eight (Condemnation), Landlord, at its sole
cost and expense, shall keep the roof, foundations, exterior walls (except for
painting thereof), and sidewalks of the Property in good order, condition and
repair. Landlord shall make repairs under this Section 6.03 within a reasonable
time after receipt of written notice from Tenant of the need for such repairs.
Landlord represents and warrants to Tenant that, on the Commencement Date, the
heating, ventilation, air conditioning, electrical, plumbing and other systems
contained within or servicing the Property shall be in good working condition
and repair.


Section 6.04.    Tenant's Obligations.
(a)    Except as provided in Section 5.02, Section 6.03, Article Seven (Damage
or Destruction) and Article Eight (Condemnation), Tenant shall keep all portions
of the Property (excepting foundations, exterior walls, roofs and sidewalks) in
good order, condition and repair (including interior repainting and refinishing,
as needed). If any portion of the Property which Tenant is obligated to repair
cannot be fully repaired or restored, Tenant shall promptly replace such portion
of the Property, regardless of whether the benefit of such replacement extends
beyond the Lease Term; but if the benefit or useful life of such replacement
extends beyond the remaining Lease Term (as such term may be extended by
exercise of any options), the cost of such replacement shall be amortized over
its useful life, and Tenant shall be liable only for that portion of the
amortized cost which is applicable to the remaining Lease Term (as extended).
(b)    Tenant shall fulfill all of Tenant's obligations under this Section 6.04,
except as otherwise provided, at Tenant's expense. If Tenant fails to maintain,
repair or replace the Property as required by this Section 6.04, Landlord may,
upon ten (10) days' prior notice to Tenant (except that no notice shall be
required in the case of an emergency), enter the Property and perform such
maintenance or repair (including replacement, as needed) on behalf of Tenant. In
such case, Tenant shall reimburse Landlord for costs incurred in performing such
maintenance or repair for which Tenant is responsible immediately upon demand.


99 ¢ Only Stores® #46
Initials _____
 
_____

 
Page 5 of 12

--------------------------------------------------------------------------------




The Gardens Center, Hawaiian Gardens, CA
 
Section 6.05.    Alterations, Additions, and Improvements. (a) Tenant shall not
make any alterations, additions, or improvements to the Property without
Landlord's prior written consent, except for non-structural alterations which do
not exceed Ten Thousand Dollars ($10,000.00) in cost cumulatively over the Lease
Term. Landlord may require Tenant to provide demolition and/or lien and
completion bonds in form and amount satisfactory to Landlord. Tenant shall
promptly remove any alterations, additions, or improvements constructed in
violation of this Section 6.05(a) upon Landlord's written request and restore
such portions of the Property to their condition immediately prior to Tenant's
construction of such alterations, additions, or improvements. All alterations,
additions, and improvements shall be done in a good and workmanlike manner, in
conformity with all applicable laws and regulations, and by a contractor
approved by Landlord. Upon completion of any such work, Tenant shall provide
Landlord with "as built" plans, copies of all construction contracts, and proof
of payment for all labor and materials, to the extent that the same are
available to Tenant.
(b)    Tenant shall pay when due all claims for labor and material furnished to
the Property. Tenant shall give Landlord at least twenty (20) days' prior
written notice of the commencement of any work on the Property, regardless of
whether Landlord's consent to such work is required. Landlord may elect to
record and post notices of non-responsibility on the Property.


Section 6.06.    Condition upon Termination. Upon the termination of the Lease,
Tenant shall surrender the Property to Landlord, broom clean and in the same
condition as received except for ordinary wear and tear which Tenant was not
otherwise obligated to remedy under any provision of this Lease. However, Tenant
shall not be obligated to repair any damage which Landlord is required to repair
under Article Seven or elsewhere under this Lease. In addition, Landlord may
require Tenant to remove any of Tenant's alterations, additions or improvements
(whether or not made with Landlord's consent) prior to the expiration of the
Lease and to restore the Property to its prior condition, all at Tenant's
expense. All alterations, additions and improvements which Landlord has not
required Tenant to remove shall become Landlord's property and shall be
surrendered to Landlord upon the expiration or earlier termination of the Lease,
except that Tenant may remove any of Tenant's trade fixtures, machinery or
equipment. Tenant shall repair, at Tenant's expense, any damage to the Property
caused by the removal of any such trade fixtures, machinery or equipment. If any
alteration, addition or improvement made by Tenant shall not be in the condition
required above for surrender, then Tenant may, at Tenant's option, either
restore such alteration, addition, or improvement to the required condition or
remove or restore such affected portion of the Property to its condition
immediately prior to such alteration, addition, or improvement.



ARTICLE SEVEN:
DAMAGE OR DESTRUCTION



Section 7.01.    Partial Damage to Property.
(a)    Tenant shall notify Landlord in writing immediately upon the occurrence
of any damage to the Property. If the Property is only partially damaged (i.e.,
less than fifty percent (50%) of the Property is untenantable as a result of
such damage and less than fifty percent (50%) of Tenant's operations are
materially impaired) and if the proceeds received by Landlord from the insurance
policies described in Section 4.04(b) are sufficient to pay for the necessary
repairs, this Lease shall remain in effect and Landlord shall repair the damage
as soon as reasonably possible. Landlord may elect (but is not required) to
repair any damage to Tenant's fixtures, equipment, or improvements.
(b)    If the insurance proceeds received by Landlord are not sufficient to pay
the entire cost of repair, or if the cause of the damage is not covered by the
insurance policies which Landlord maintains under Section 4.04(b), Landlord may
elect either to (i) repair the damage as soon as reasonably possible, in which
case this Lease shall remain in full force and effect, or (ii) terminate this
Lease as of the date the damage occurred. Landlord shall notify Tenant within
thirty (30) days after receipt of notice of the occurrence of the damage whether
Landlord elects to repair the damage or terminate the Lease. If Landlord elects
to terminate this Lease, Tenant may elect to continue this Lease in full force
and effect, in which case Tenant shall repair any damage to the Property and any
building in which the Property is located. Tenant shall pay the cost of such
repairs, except that upon satisfactory completion of such repairs, Landlord
shall deliver to Tenant any insurance proceeds received by Landlord for the
damage repaired by Tenant. Tenant shall give Landlord written notice of such
election within ten (10) days after receiving Landlord's termination notice, and
in such event Landlord shall have no responsibility to repair or replace
Tenant's trade fixtures, inventory, or other personal property, all of which
shall be Tenant's responsibility to handle as Tenant determines in Tenant's sole
discretion.
(c)    If the damage to the Property occurs during the last six (6) months of
the Lease Term and such damage will require more than thirty (30) days to
repair, either Landlord or Tenant may elect to terminate this Lease as of the
date the damage occurred, regardless of the sufficiency of any insurance
proceeds. The party electing to terminate this Lease shall give written
notification to the other party of such election within thirty (30) days after
Tenant's notice to Landlord of the occurrence of the damage.


Section 7.02.    Substantial or Total Destruction. If the Property is
substantially or totally destroyed by any cause whatsoever (i.e., the damage to
the Property is greater than partial damage as described in Section 7.02), and
regardless of whether Landlord receives any insurance proceeds, this Lease shall
terminate as of the date the destruction occurred. Notwithstanding the preceding
sentence, if the Property can be rebuilt within six (6) months after the date of
destruction, Landlord may elect to rebuild the Property at Landlord's own
expense, in which case this Lease shall remain in full force and effect.
Landlord shall notify Tenant of such election within thirty (30) days after
Tenant's notice of the occurrence of total or substantial destruction. If
Landlord so elects, Landlord shall rebuild the Property at Landlord's sole
expense.


Section 7.03.    Temporary Reduction of Rent. If the Property is destroyed or
damaged and Landlord or Tenant repairs or restores the Property pursuant to the
provisions of this Article Seven, any rent payable during the period of such
damage, repair and/or restoration shall be reduced according to the degree, if
any, to which Tenant's use of the Property is impaired.

99 ¢ Only Stores® #46
Initials _____
 
_____


Page 6 of 12

--------------------------------------------------------------------------------



The Gardens Center, Hawaiian Gardens, CA


ARTICLE EIGHT:
CONDEMNATION

Section 8.01.    If all or any portion of the Property is taken under the power
of eminent domain or sold under the threat of that power (all of which are
called "Condemnation"), this Lease shall terminate as to the part taken or sold
on the date the condemning authority takes title or possession, whichever occurs
first. If more than twenty percent (20%) of the floor area of the building in
which the Property is located, or which is located on the Property, is taken,
either Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes title or possession, by delivering written notice to the other
within ten (10) days after receipt of written notice of such taking (or in the
absence of such notice, within ten (10) days after the condemning authority
takes title or possession). If neither Landlord nor Tenant terminates this
Lease, this Lease shall remain in effect as to the portion of the Property not
taken, except that the Base Rent and Additional Rent shall be reduced in
proportion to the reduction in the floor area of the Property. Any award for the
taking of all or any part of the Property or the Shopping Center under the power
of eminent domain or any payment made under threat of the exercise of such power
shall be the property of Landlord; provided, however, that Tenant shall be
entitled to any award for (i) loss of or damage to Tenant's trade fixtures,
personal property and tenant improvements that have been paid for by Tenant and
(ii) the value of the leasehold estate (i.e., the leasehold bonus value).
Landlord shall have no obligation to assist (provide counsel) Tenant in
obtaining any such award. In the event that this Lease is not terminated by
reason of such condemnation, Landlord shall to the extent of severance damages
received by Landlord in connection with such condemnation, repair any damage to
the Property caused by such condemnation except to the extent that Tenant has
been reimbursed therefor by the condemning authority.



ARTICLE NINE:
ASSIGNMENT AND SUBLETTING



Section 9.01.    Landlord's Consent Required. No portion of the Property or of
Tenant's interest in this Lease may be acquired by any other person or entity,
whether by sale, assignment, mortgage, sublease, transfer, operation of law, or
act of Tenant, without Landlord's prior written consent, which consent shall not
be unreasonably withheld. Notwithstanding the foregoing, assignment or
subletting of the Property to an entity, which controls or is controlled by or
is under common control with Tenant, or to any affiliate resulting from the
merger or consolidation with Tenant, or to any person or entity which acquires
all the assets of Tenant as a going concern of the business that is being
conducted on the Property, shall not require Landlord's consent. Landlord's
consent to an assignment or subletting shall not be deemed consent to a
subsequent assignment or subletting.



ARTICLE TEN:
DEFAULTS; REMEDIES



Section 10.01.    Covenants and Conditions. Tenant's performance of each of
Tenant's obligations under this Lease is a condition as well as a covenant.
Tenant's right to continue in possession of the Property is conditioned upon
such performance.


Section 10.02.    Defaults. Tenant shall be in material default under this
Lease:
(a)    If Tenant abandons the Property or if Tenant's vacation of the Property
results in the cancellation of any insurance described in Section 4.04;
(b)    If Tenant fails to pay rent or any other charge due within five (5) days
following written notice from Landlord that such sum is due;
(c)    If Tenant fails to perform any of Tenant's non-monetary obligations under
this Lease for a period of thirty (30) days after written notice from Landlord;
provided that if more than thirty (30) days are required to complete such
performance, Tenant shall not be in default if Tenant commences such performance
within the thirty (30)-day period and thereafter diligently pursues its
completion. The notice required by this Section is intended to satisfy any and
all notice requirements imposed by law on Landlord and is not in addition to any
such requirement.
(d)    (i) If Tenant makes a general assignment or general arrangement for the
benefit of creditors; (ii) if a petition for adjudication of bankruptcy or for
reorganization or rearrangement is filed by or against Tenant and is not
dismissed within thirty (30) days; (iii) if a trustee or receiver is appointed
to take possession of substantially all of Tenant's assets located at the
Property or of Tenant's interest in this Lease and possession is not restored to
Tenant within thirty (30) days; or (iv) if substantially all of Tenant's assets
located at the Property or of Tenant's interest in this Lease is subjected to
attachment, execution or other judicial seizure which is not discharged within
thirty (30) days. If a court of competent jurisdiction determines that any of
the acts described in this subparagraph (d) is not a default under this Lease,
and a trustee is appointed to take possession (or if Tenant remains a debtor in
possession) and such trustee or Tenant transfers Tenant's interest hereunder,
then Landlord shall receive, as Additional Rent, the excess, if any, of the rent
(or any other consideration) paid in connection with such assignment or sublease
over the rent payable by Tenant under this Lease.


Section 10.03.    Remedies. On the occurrence of any material default by Tenant,
Landlord may, at any time thereafter, with or without notice or demand and
without limiting Landlord in the exercise of any right or remedy which Landlord
may have:
(a)    Terminate Tenant's right to possession of the Property by any lawful
means, in which case this Lease shall terminate and Tenant shall immediately
surrender possession of the Property to Landlord. In such event, Landlord shall
be entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant's default, including (i) the worth at the time of the award of the unpaid
Base Rent, Additional Rent and other charges which Landlord had earned at the
time of the termination; (ii) the worth at the time of the award of the amount
by which the unpaid Base Rent, Additional Rent and other charges which Landlord
would have earned after termination until the time of the award exceeds the
amount of such rental loss that Tenant proves Landlord could have reasonably
avoided; (iii) the worth at the time of the award of the amount by which the
unpaid Base Rent, Additional Rent and other charges which Tenant would have paid
for the balance of the Lease term after the time of award exceeds the amount of
such rental loss that Tenant proves Landlord could have reasonably avoided; and
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under the
Lease or which in the ordinary course of things would be likely to result
therefrom, including, but not limited to, any costs or expenses Landlord incurs
in maintaining or preserving the Property after such default, the cost of
recovering possession of the Property, expenses of reletting, including
necessary renovation or alteration of the Property, Landlord's reasonable
attorneys' fees incurred in connection therewith, and any real estate commission
paid or payable. As used in subparts (i) and (ii) above, the "worth at the time
of the award" is computed by allowing interest on unpaid amounts at the rate of
fifteen percent (15%) per annum, or such lesser amount as may then be the
maximum lawful rate. As used in subpart (iii) above, the "worth at the time of
the award" is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of the award, plus one percent
(1%). If Tenant has abandoned the Property, Landlord shall have the option of
(i) retaking possession of the Property and recovering from Tenant the amount
specified in this Section 10.03(a), or (ii) proceeding under Section 10.03(b);

99 ¢ Only Stores® #46
Initials _____
 
_____


Page 7 of 12

--------------------------------------------------------------------------------




The Gardens Center, Hawaiian Gardens, CA

(b)    Maintain Tenant's right to possession, in which case this Lease shall
continue in effect whether or not Tenant has abandoned the Property. In such
event, Landlord shall be entitled to enforce all of Landlord's rights and
remedies under this Lease, including the right to recover the rent as it becomes
due; and/or
(c)    Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state in which the Property is located.


Section 10.04.    Automatic Termination. Notwithstanding any other term or
provision hereof to the contrary, the Lease shall terminate on the occurrence of
any act which affirms the Landlord's intention to terminate the Lease as
provided in Section 10.03 hereof, including the filing of an unlawful detainer
action against Tenant. On such termination, Landlord's damages for default shall
include all costs and fees, including reasonable attorney's fees that Landlord
incurs in connection with the filing, commencement, pursuing and/or defending of
any action in any bankruptcy court or other court with respect to the Lease; the
obtaining of relief from any stay in bankruptcy restraining any action to evict
Tenant; or the pursuing of any action with respect to Landlord's right to
possession of the Property. All such damages suffered (apart from Base Rent and
other rent payable hereunder) shall constitute pecuniary damages which must be
reimbursed to Landlord prior to the assumption of the Lease by Tenant or any
successor to Tenant in any bankruptcy or other proceeding.


Section 10.05.    Cumulative remedies. Landlord's exercise of any right or
remedy shall not prevent it from exercising any other right or remedy.



ARTICLE ELEVEN:
PROTECTION OF LENDERS



Section 11.01.    Subordination. Landlord shall have the right to subordinate
this Lease to any ground lease, deed of trust or mortgage encumbering the
Property, any advances made on the security thereof and any renewals,
modifications, consolidations, replacements or extensions thereof, whenever made
or recorded; provided that the holder of such encumbrance enters into a
commercially reasonable non-disturbance agreement with Tenant. Tenant shall
cooperate with Landlord and any lender which is acquiring a security interest in
the Property or the Lease. Tenant shall execute such further documents and
assurances as such lender may require, provided that Tenant's obligations under
this Lease shall not be increased in any material way (the performance of
ministerial acts shall not be deemed material), and Tenant shall not be deprived
of its rights under this Lease. Tenant's right to quiet possession of the
Property during the Lease term shall not be disturbed if the Tenant pays rent
and performs all of Tenant's obligations under this Lease and is not otherwise
in default. Landlord shall, promptly following execution of this Lease, use its
reasonable best efforts to cause any holder of an existing ground lease, deed of
trust or mortgage encumbering the Property or the Shopping Center to enter into
a commercially reasonable non-disturbance agreement with Tenant.


Section 11.02.    Attornment. If Landlord's interest in the Property is acquired
by any ground lessor, beneficiary under a deed of trust, mortgagee, or purchaser
at a foreclosure sale, Tenant shall attorn to the transferee of or successor to
Landlord's interest in the Property and recognize such transferee or successor
as Landlord under this Lease. Tenant waives the protection of any statute or
rule of law which gives or purports to give Tenant any right to terminate this
Lease or surrender possession of the Property upon the transfer of Landlord's
interest.


Section 11.03.    Signing of Documents. Tenant shall sign and deliver any
instrument or documents necessary or appropriate to evidence any such attornment
or subordination or agreement to do so. If Tenant fails to do so within ten (10)
days after written request, Tenant hereby makes, constitutes and irrevocably
appoints Landlord, or any transferee or successor of Landlord, the
attorney-in-fact of Tenant to execute and deliver any such instrument or
document.


Section 11.04.    Estoppel certificates. Upon Landlord's written request, Tenant
shall execute, acknowledge and deliver to Landlord a written statement
certifying: (i) that none of the terms or provisions of this Lease have been
changed (or if they have been changed, stating how they have been changed); (ii)
that this Lease has not been cancelled or terminated; (iii) the last date of
payment of the Base Rent and other charges and the time period covered by such
payment; (iv) that Landlord is not in default under this Lease (or, if Landlord
is claimed to be in default, stating why) ; and (v) that Tenant has accepted
possession of the Property and the Lease is in full force and effect. Tenant
shall deliver such statement to Landlord within ten (10) days after Landlord's
request. Landlord may give any such statement by Tenant to any prospective
purchaser or encumbrancer of the Property. Such purchaser or encumbrancer may
rely conclusively upon such statement as true and correct.


ARTICLE TWELVE: LEGAL COSTS


Section 12.01    Legal Proceedings. If Tenant or Landlord shall be in breach or
default under this Lease, such party (the "Defaulting Party") shall reimburse
the other party (the "Non-defaulting Party") upon demand for any costs or
expenses that the Non-defaulting Party reasonably incurs in connection with any
breach or default of the Defaulting Party under this Lease, whether or not suit
is commenced or judgment entered. Such costs shall include actual legal fees and
costs incurred for the negotiation of a settlement, enforcement of rights or
otherwise. Furthermore, if any action for breach of or to enforce the provisions
of this Lease is commenced, the court in such action shall award to the party in
whose favor a judgment is entered, a reasonable sum as attorneys' fees and
costs. The losing party in such action shall pay such attorneys' fees and costs.


ARTICLE THIRTEEN: MISCELLANEOUS PROVISIONS


Section 13.01.    Non-Discrimination. Tenant promises, and it is a condition to
the continuance of this Lease, that there will be no discrimination against, or
segregation of, any person or group of persons on the basis of race, color, sex,
creed, national origin or ancestry in the leasing, subleasing, transferring,
occupancy, tenure or use of the Property or any portion thereof.


99 ¢ Only Stores® #46
Initials _____
 
_____

 
Page 8 of 12

--------------------------------------------------------------------------------


 
The Gardens Center, Hawaiian Gardens, CA
 
Section 13.02.    Severability. A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision or
this Lease, which shall remain in full force and effect.


Section 13.03.    Interpretation. The captions of the Articles or Sections of
this Lease are to assist the parties in reading this Lease and are not a part of
the terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular shall include the plural the plural shall include the
singular. The masculine, feminine and neuter genders shall each include the
other. No provision of this Agreement is to be interpreted for or against either
party because that party or that party's legal representative drafted such
provision.


Section 13.04.    Incorporation of Prior Agreements; Modifications. This Lease
is the only agreement between the parties pertaining to the lease of the
Property and no other agreements are effective. All amendments to this Lease
shall be in writing and signed by all parties. Any other attempted amendment
shall be void.


Section 13.05.    Notices. All notices required or permitted under this Lease
shall be in writing and shall be personally delivered or sent by certified mail,
return receipt requested, postage prepaid. Notices to Tenant shall be delivered
to the address specified in Section 1.02 above. Notices to Landlord shall be
delivered to the address specified in Section 1.01 above. All notices shall be
effective upon delivery. Either party may change its notice address upon written
notice to the other party.


Section 13.06.    Waivers. All waivers must be in writing and signed by the
waiving party. Landlord's failure to enforce any provision of this Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future.


Section 13.07.    No Recordation. Neither party shall record this Lease without
prior written consent from the other party. However, either Landlord or Tenant
may require that a "Short Form" memorandum of this Lease executed by both
parties be recorded. The party requiring such recording shall pay all transfer
taxes and recording fees.


Section 13.08.    Binding Effect; Choice of Law. This Lease binds and inures to
the benefit of any party who legally acquires any rights or interest in this
Lease from Landlord or Tenant. However, Landlord shall have no obligation to
Tenant's successor unless the rights or interests of Tenant's successor are
properly acquired in accordance with the terms of this Lease. The laws of the
state in which the Property is located shall govern this Lease.


Section 13.09.    CorporateAuthority; Partnership Authority. If Landlord or
Tenant is a corporation, each person signing this Lease on behalf of such party
represents and warrants that he has full authority to do so and that this Lease
binds the corporation. If Landlord or Tenant is a partnership, each person or
entity signing this Lease for such party represents and warrants that he or it
is a general partner of the partnership, that he or it has full authority to
sign for the partnership and that this Lease binds the partnership and all
general partners of the partnership.


Section 13.10.    Execution of Lease. This Lease may be executed in counterparts
and, when all counterpart documents are executed, the counterparts shall
constitute a single binding instrument.


Section 13.11.    Survival. All representations and warranties of Landlord and
Tenant shall survive the termination of this Lease.


Section 13.12.    Confidentiality. The parties hereto shall keep this Lease and
all documents delivered pursuant to this Lease strictly confidential, except as
necessary for bona fide lenders, prospective purchasers, or to governmental
entities.


Section 13.13.    Right of First Refusal. Should Landlord receive a bonafide
offer to purchase the Property or any portion of the Shopping Center with
commercially reasonable terms and conditions that Landlord is willing to accept
at any time during the Lease Term, Landlord shall so notify Tenant in writing
and provide Tenant with a copy of the offer or an appropriate written
description of the offer, and if Tenant do desires, Tenant may elect to purchase
the Property or applicable portion of the Shopping Center under the same terms
and conditions as the offer. If Tenant does not notify Landlord of its election
to purchase the Property or portion of the Shopping Center within ten (10)
working days after Tenant's receipt of Landlord's notice, then Landlord shall
have no further obligation to sell to Tenant. If Landlord does not consummate
any such sale, or after the consummation of any such sale, then any subsequent
offers shall also me subject to this Section 13.13.


Section 13.14.    Consent. All requests for consent or approval required or
permitted under this Lease shall be made in writing and in reasonable detail and
otherwise in the manner required for notices hereunder. No such requests for
consent or approval shall be unreasonably refused or delayed. Any refusal of any
such request for consent or approval shall also be made in writing and otherwise
in the manner required for notices hereunder and shall identify, in reasonable
detail, the reasons for such refusal. Without affecting the generality of this
Section 13.14, unless otherwise specifically stated in this Lease, if any such
request for consent or approval shall not be refused within ten (10) days after
the making thereof, then a second request for consent may then be made, and if
such second request for consent or approval shall not be refused within ten (10)
days after the making of such request, then such consent or approval shall be
deemed granted.


Section 13.15.    Brokers. Each of the parties represents and warrants to the
other that it has dealt with no broker, other than as set forth in Section 1.08,
in connection with this Lease, and, insofar as it knows, no other broker or
other person is entitled to any commission or fee in connection with this Lease.
Landlord represents and warrants to Tenant that Tenant shall have no
responsibility regarding any agreement made between Landlord and any broker and
that Tenant shall have no responsibility for the payment of any commission or
fee. Each of the parties hereby indemnifies the other against any commission or
fee such indemnifying party may have incurred in connection with this Lease.


99 ¢ Only Stores® #46
Initials _____
 
_____

 
Page 9 of 12

--------------------------------------------------------------------------------


 
The Gardens Center, Hawaiian Gardens, CA
 
Section 13.16.    Police Substation. Tenant is aware that a portion of the
Shopping Center is to be used as a police substation. Tenant understands that
such use may not provide as much commercial traffic to the Shopping Center as a
retail or other commercial use. Providing that such use does not violate other
terms of this Lease, Tenant hereby consents to such use in the Shopping Center.


ADDITIONAL PROVISIONS MAY BE SET FORTH IN A RIDER OR RIDERS ATTACHED HERETO. IF
ADDITIONAL PROVISIONS ARE TO BE INSERTED, PLEASE CHECK BELOW.


(     )         Rider Attached


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease effective as of
the date first written above, and have initialed all Riders which are attached
to or incorporated by reference in this Lease.


“LANDLORD”:
Hawaiian Gardens Redevelopment Agency,
 
A California Governmental Entity
       
By:
/s/ Nelson Oliva
   
Nelson Oliva, Executive Director
 
 
“TENANT”:
99c ONLY STORES
 
A California Corporation
       
By:
/s/ Dave Gold
   
Dave Gold, President



99 ¢ Only Stores® #46
Initials _____
 
_____

 
Page 10 of 12

--------------------------------------------------------------------------------




The Gardens Center, Hawaiian Gardens, CA
 
[Missing Graphic Image]  pic.jpg



99 ¢ Only Stores® #46
Initials _____
 
_____


Page 11 of 12

--------------------------------------------------------------------------------




The Gardens Center, Hawaiian Gardens, CA
 
 
EXHIBIT "B"
 
Work Letter


Details of
Tenant's Work
and
 Landlord's Work


[TO BE INSERTED AS SET FORTH IN LETTER DATED FEBRUARY 8, 1995]


99 ¢ Only Stores® #46
Initials _____
 
_____

 
Page 12 of 12

--------------------------------------------------------------------------------



The Gardens Center, Hawaiian Gardens, CA
 
EXHIBIT "B"
Work Letter
 
A.    Tenant's Work:
Tenant's work may include the following:
Installing new floor covering.
Adding, removing, or altering lighting.
Installing cardboard baler.
Installing alarm, phone, and PA systems.
Installing fixtures, equipment, and inventory.
Demolition of interior walls.
Building new partition walls.
Interior signage.
Modifying storefront glass.
Installing automatic door(s).
Installing window displays.
Modifying, removing, adding drop ceiling.
Installing drinking fountain and mop sink.
Neon lights on front of building.
Interior patching.
Interior painting.
Any other work deemed reasonably necessary by Tenant for Tenant's use.
 
B.    Landlord's work:
 
Landlord's work shall include the following, which shall be completed prior to
the Delivery Date:
 
Landlord shall deliver the Property to Tenant in broom clean and good condition,
free of environmental hazards and in compliance with law. The major systems
shall be provided in good working order and of sufficient capacity for the
building and Tenant's use. These systems shall include, but not be limited to,
the roof, building structure, main electrical (800 Amps), plumbing, HVAC (40
tons), and sewer service. The building shall also be provided with 2 handicap
bathrooms to Health Department Codes, The floor slab shall be substantially
smooth and level for Tenant's installation of vinyl floor tile. (Tenant shall be
responsible for removing existing floor coverings if Tenant so desires).
 
Loading facilities shall be created for Tenant's regular deliveries via 45 and
48 foot semi-trucks and shall include:
 
One 10 foot by 12 foot commercial grade roll up door at rear of building.
 
Gradually sloped ramp/driveway from loading door to street.
 
Loading zone.
 


99 ¢ Only Stores® #46
Initials _____
 
_____

 
 
Page 12 of 12

--------------------------------------------------------------------------------

 
 
AU ZONE INVESTMENTS #2 LP
4000 East Union Pacific Ave.
Commerce, CA 90023
(213) 881-9914 (Office) / (213) 980-8160 (Fax)
 
April 15, 1998
 
Ms. Linda Giunta Michaelson, Esq.
TROOP MEISINGER STEUBER & PASICH, LLP
10940 Wilshire Boulevard, Sixth Floor
Los Angeles, California 90024
 
VIA FAX @ U.S. MAIL
 

RE:
99¢ Only Stores #46

12125 Carson Street, Hawaiian Gardens, CA
Lease Assignment
 
Dear Linda:
 
Enclosed please find the following:
 

1)  
Grant Deed recorded March 21, 1997 whereby The Hawaiian Gardens Redevelopment
Agency granted the Hawaiian Gardens shopping center to Au Zone Investments #2,
L.P.

 

2)  
Assignment of Leases dated March 5, 1997 from Hawaiian Gardens Redevelopment
Agency assigned all leases for the shopping center to Au Zone Investments #2,
L.P.

 

3)  
Letter dated March 21, 1997 from Hawaiian Gardens Redevelopment Agency
confirming sale and assignment.

 
We have searched our files, and the above are the best confirmation of the
assignment that we have found. I understand that this copy of the assignment is
not executed by Au Zone Investments #2, L.P. However, I believe that this
assignment (or one very similar thereto) was executed by Au Zone Investments #2,
L.P. The enclosed Grant Deed and letter from the seller should hopefully (along
with the assignment) provide you with all the needed information.
 
Please contact me with any questions at my direct line (213) 881-9914.
 
Sincerely,
 
Au Zone Investments #2, L.P.
 
/s/Jeff Gold
 
Jeff Gold


--------------------------------------------------------------------------------


 
[Missing Graphic Image] deed.jpg
 

--------------------------------------------------------------------------------



Exhibit "A"
 
PARCEL A:
 
PARCELS 2 TO 6 OF PARCEL MAP NO. 19227, IN THE CITY OF HAWAIIAN GARDENS, AS PER
MAP FILED IN BOOK 225 PAGES 80 TO 82 INCLUSIVE OF PARCEL MAPS, IN THE OFFICE OF
THE COUNTY RECORDER OF SAID COUNTY.
 
EXCEPT FROM THAT PORTION WITHIN THE WEST HALF OF THE SOUTHEAST QUARTER OF THE
SOUTHWEST QUARTER OF SECTION 7, TOWNSHIP 4 SOUTH, RANGE 11 WEST, SAN BERNARDINO
MERIDIAN, ONE-SIXTH (1/6TH) OF ALL OIL, GAS, ASPHALTUM AND OTHER HYDROCARBON
SUBSTANCES IN AND UNDER SAID LAND, AS RESERVED IN THE DEED FROM THE BANK OF
AMERICA NATIONAL TRUST AND SAVINGS ASSOCIATION, RECORDED JANUARY 27, 1938 IN
BOOK 15545 PAGE 202 OFFICIAL RECORDS.
 
ALSO EXCEPT ONE-THIRD OF ALL OIL AND MINERAL RIGHTS AS RESERVED BY ABRAM VAN
AALST AND ALICE M. VAN AALST. IN DEED DATED MARCH 6, 1947 AND RECORDED IN BOOK
24416 PAGE 146 OFFICIAL RECORDS, IN AND TO THAT PORTION OF THE SOUTHEAST QUARTER
OF THE SOUTHWEST QUARTER OF SECTION 7, TOWNSHIP 4 SOUTH, RANGE 11 WEST, IN THE
RANCHO LOS COYOTES, AS PER MAP RECORDED IN BOOK 7425 PAGES 20 AND 21 OF OFFICIAL
RECORDS, DESCRIBED AS FOLLOWS:
 
BEGINNING AT THE INTERSECTION OF THE NORTHERLY LINE OF CARSON STREET, 100 FEET
WIDE AS SHOWN ON COUNTY SURVEYOR'S MAP NO. B-1259 ON FILE IN THE OFFICE OF THE
COUNTY SURVEYOR OF SAID COUNTY, WITH THE WESTERLY LINE OF TRACT 5206, AS PER MAP
RECORDED IN BOOK 100 PAGE 27 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY; THENCE ALONG SAID NORTHERLY LINE OF CARSON STREET, SOUTH 89° 54'
37" WEST 88.00 FEET TO THE TRUE POINT OF BEGINNING; THENCE NORTH 00° 15' 20"
WEST 170.00 FEET; THENCE SOUTH 89° 54' 37" WEST 64.00 FEET; THENCE SOUTH 00" 15'
20" EAST 170.00 FEET TO SAID NORTHERLY LINE OF CARSON STREET; THENCE NORTH 89
54' 37" EAST 64.00 FEET TO THE TRUE POINT OF BEGINNING.
 
PARCEL B:
 
NON-EXCLUSIVE EASEMENTS FOR (I) ACCESS, INGRESS AND EGRESS, BY PEDESTRIAN AND
VEHICULAR TRAFFIC, TO, FROM AND BETWEEN PARCEL A AND ANY PUBLIC OR PRIVATE
THOROUGHFARES ADJACENT TO PARCEL B, OVER AND UPON THE PARKING AREAS, SIDEWALKS,
WALKWAYS AND ROADWAYS, INCLUDING ALL INTERIOR CIRCULATION ROADWAYS, IF ANY,
CONSTITUTING PARCEL B AND (II) TO PARK AUTOMOBILE AND OTHER VEHICLES IN AND ON
ALL SPACE LOCATED ON PARCEL B DESIGNATED TO ACCOMMODATE THE PARKING OF
AUTOMOBILES AND OTHER VEHICLES SET FORTH AND DEFINED IN A DOCUMENT ENTITLED
'RECIPROCAL EASEMENT AGREEMENT AND COVENANTS,' RECORDED ON JANUARY 22, 1988 AS
INSTRUMENT NO. 88-91994, OVER THOSE PORTIONS OF LAND THEREIN DESCRIBED AND AS
AMENDED BY "AMENDMENT NO. 1 TO RECIPROCAL EASEMENT AGREEMENT AND COVENANTS,
RECORDED ON MAY 16, 1988 AS INSTRUMENT NO. 88-780511, AND AS AMENDED BY
'AMENDMENT NO. 2 TO RECIPROCAL EASEMENT AGREEMENT AND COVENANTS' RECORDED ON
JANUARY 24, 1989 AS INSTRUMENT NO. 89-120197.
 
97 435339


--------------------------------------------------------------------------------



ASSIGNMENT OF LEASES
 
THIS ASSIGNMENT OF LEASES ("Assignment") is made as of March 5, 1997, by and
between The Hawaiian Gardens Redevelopment Agency ("Assignor")/ and Au Zone
Investments #2, L.P., a California limited partnership ("Assignee").
 
R  E  C  I  T  A  L  S:
 
A.      Concurrently with the delivery of this Assignment, Assignor has conveyed
to Assignee and Assignee has acquired from Assignor a fee simple estate in and
to certain real property located in Orange, California, more particularly
described in Exhibit "A" attached hereto (the "Real Property") pursuant to that
certain Purchase and Sale Agreement and Escrow Instructions dated January 2,
1997 (the "Purchase Agreement").
 
B.       Pursuant to the Purchase Agreement, Assignor is to assign to Assignee
and Assignee is to assume certain rights and obligations under those certain
leases affecting the Property as amended or modified (collectively, the
"Leases"), which Leases are more particularly described in Exhibit "B" attached
hereto and incorporated herein by this reference.
 
NOW, THEREFORE, Assignor and Assignee agree as follows:
 
ARTICLE I
 
ASSIGNMENT OF LEASES
 
1.1  Assignment. Assignor hereby assigns to Assignee all of Assignor's right,
title and interest in and to all Leases affecting the Property as of the
Effective Date (hereafter defined).
 
1.2  Assumption. Assignee hereby accepts the foregoing assignment, assumes the
Leases for the benefit of Assignor and the lessees thereunder, and agrees to
timely keep, perform and discharge all of the obligations of the lessor under
the Leases that accrue from and after the Effective Date hereof.
 
1.3  Indemnification. Assignee shall indemnify and defend Assignor against and
hold Assignor harmless from all claims arising out of any failure of Assignee to
so keep, perform and discharge all of the obligations of the lessor under the
Leases that accrue from and after the Effective Date. Assignor shall indemnify
and defend Assignee against and hold Assignee harmless from all claims arising
out of any failure of Assignor to so keep, perform and discharge all of the
obligations of the lessor under the Leases that accrue prior to the Effective
Date.
 
Page 1 of 2

--------------------------------------------------------------------------------


 
1.4  Effective Date. The "Effective Dace" of this Assignment shall be the date
that Assignee acquires the Real Property.
 
1.5  Consistency with Purchase Agreement. Nothing in this Assignment shall be
construed to modify or limit any provisions of the Purchase Agreement and in the
event of any inconsistency between this Assignment and the Purchase Agreement,
the Purchase Agreement shall control.
 
ARTICLE II
 
MISCELLANEOUS
 
2.1  Attorneys' Fees. In the event of any litigation arising out of the subject
matter of this Assignment, the prevailing party shall be entitled to reasonable
attorneys' fees and costs.
 
2.2  Inurement. This Assignment shall inure to the benefit of Assignor and
Assignee, and their respective heirs, assigns and successors in interest.
 
2.3  Governing .Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of California.
 
IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.
 



 
The Hawaiian Gardens Redevelopment Agency
 
 
By:
 /s/ Lupe Cabrera    
Lupe Cabrera
 
Chairman of Redevelopment Agency
     
 
“Assignor”
 
 
Au Zone Investments #2, L.P.,
 
a California limited partnership
 
 
By:
      
Its:
  


Page 2 of 2

--------------------------------------------------------------------------------




GARDENS CENTER RENT ROLL
TENANT NAME/ADDRESS 
 
UNIT 
 
SQ. FT. 
 
TERM. DATE 
 
RENT/ CAM 
 
ARREARS 
 
REMAINING OPTIONS 
 
DEPOSIT 
 
ANNUAL RENT 
Hawaiian Gardens PC
 
1-2
 
2,200
 
Annual 
 
$1.00 YR/$0 
 
- 0 - 
 
 
 
- 0 - 
 
$ 1 
12101 Carson Street
 
3
 
1,010
     
 
 
 
     
 
   
KAY'S BEAUTY SALON 12107 Carson Street 
 
4
 
696 
 
12/5/99 
 
$1,100/$0 
 
- 0 - 
 
 
 
$2,288 
 
$ 13,200 
Rental Commencement - Expected Date - May 30, 1997
         
$3,700
   
NEW LAUNDROMAT
 
5
 
1,120
 
 
 
CAM $840.00/mo (estimated) 
 
(1) 5 YR 
 
1st yr 
 
$ 30,750 
 
 
6
 
1,120
 
 
 
 
 
 
           
12111, 13, 15
 
7
 
1,l20
 
2007 
 
 
 
 
 
 
 
2nd yr 
 
$ 42,222 
Carson Street 
 
 
 
 
 
 
 
 
 
 
           
Pending execution - Months 1 thru 9 = $2,278/nc - Months 10 thru 12 = $3,416/mo
TROPICAL FISH 12117, 19 Carson Street 
 
8-9
 
2,240 
 
12/31/99 
 
$2,130 
 
 
 
(1) 5 YR 
 
$2,376 
 
$25,200 
DR. LEE'S CLINIC 12121 Carson Street 
 
10
 
1,120 
 
9/30/98 
 
$1,411/$304
 
- 0 - 
 
 
 
$1,344 
 
$ 16,932 
               
 Thru March 1997
               
99 CENT ONLY STORE
 
11
 
3,620
 
N/A
 
$9,000/$0
 
- 0 - 
 
(1) 5 YR 
 
$ 0 
 
$108,000 
12123, 25 Carson Street
 
12
 
11,673
 
N/A
 
same
 Thru March 1997
               
HKT PHARMACY CORP. 12127 Carson Street 
 
 
 
1,120 
 
1/31/98
 
$1,120/$280 
 
- 0 - 
 
(1) 2 YR 
 
$1,300 
 
$13,440 
 
 
PROJECTED OPENING - APRIL 97
 
 
           
KOREAN RESTAURANT 12129 Carson Street 
 
* 14
 
1,400 
 
02/14/2002
 
$l,540/$210
 
- 0 - 
 
 
 
$1,750 
 
$ 18,480 
   
 
 
 
 
Prorated Rent March '97
           
VACANT AND AVAILABLE 12133 Carson Street 
 
15
 
2,100 
         
 
           
VACANT AND AVAILABLE 12135 Carson Street 
 
16
 
1,400 
                       


--------------------------------------------------------------------------------


 
GARDENS CENTER RENT ROLL
TENANT NAME/ADDRESS 
 
UNIT 
 
SQ. FT. 
 
TERM. DATE 
 
RENT/CAM 
 
ARREARS 
 
REMAINING OPTIONS 
 
DEPOSIT 
 
ANNUAL RENT
DR. KIM DENTAL CLINIC 12137 Carson Street 
 
17 
 
1,120 
 
5/15/98 
 
$896/$224 
 
- 0 - 
 
(1) 10 YR
 
$1,120 
 
$ 10,752 
VACANT AND AVAILABLE 12139 Carson Street 
 
18 
 
1,040 
 
 
 
$1040/$260
(EST.$.25/S.F./MO)
 
 
 
 
 
 
 
 
 
 
 
 
KRAGEN'S - UNDER NEGOTIATICN
 
 
 
 
 
 
 
 
BLOCKBUSTER VIDEO * 12141 Carson Street 
 
19 
 
6,733 
 
11/14/98
 
$11,488/$1,075
 
- 0 - 
 
 
 
$ 0 
 
$137,856 
 
 
 
 
 
 
KRAGEN’S - UNDER NEGOTATION
 
 
 
 
 
 
 
 
BANK OF AMERICA IE 155 Carson Street 
 
20 
 
5,005 
 
 
 
$-0-/$699
 
- 0 - 
 
 
 
$ 0 
 
$ 
 
 
 
 
 
 
 
 
Thru March 1997
 
 
 
 
 
 
 
 
EMILIOS BEVERAGE 12157 Carson Street 
 
21 
 
5,624 
 
5/1/98 
 
$5,624/$-0- 
 
- 0 - 
 
(6) 5 YR 
 
$ 0 
 
$ 67,488 
 
 
 
 
 
 
 
 
Thru March 1997
 
 
 
 
 
 
 
 
KENTUCKY FRIED CHICKEN 12161 Carson Street 
 
22 
 
3,100
 
11/1/2008 
 
$3,000/$762
 
- 0 - 
 
(3) 5 YR 
 
$6,000 
 
$ 36,000 
 
 
 
 
 
 
 
 
Thru March 1997
 
 
 
 
 
 
 
 
TSR PAGING 12177 Carson Street 
 
23 
 
900 
 
3/5/99 
 
$ 900/$225
 
- 0 - 
 
(1) 3 YR 
 
$900 
 
$ 10,800 
 
 
 
 
 
 
 
 
Thru March 1597
 
 
 
 
 
 
 
 
TAX CONSULTANT 12175 Carson Street 
 
24 
 
788 
 
1/28/99 
 
$788/$197 
 
$2,570 
 
 
 
$788 
 
$ 9,456 
ALOHA SHOE REPAIR 12173 Carson Street 
 
25 
 
499 
 
3/31/99 
 
$573.85/$124.75 
 
$1,498.75 
 
 
 
$873.25 
 
$ 6,885 
LITTLE CEASARS PIZZA 12171 Carson Street 
 
26 
 
2,200 
 
1/31/99 
 
$1,560/$324
 
- 0 - 
 
(1) 5 yr 
 
$ 0 
 
$ 18,720 
 
 
 
 
 
 
 
 
Thru March 1997
               

 
* New Business , prorat J Lease in Negotiationed month
# Lease in Negotiation


--------------------------------------------------------------------------------


 
[Missing Graphic Image] city.jpg
 
March 21, 1997
 
99 Cent Only Store
12123 E. Carson
Hawaiian Gardens, CA 90716
 

 
RE:
NEW OWNERSHIP FOR THE GARDEN CENTER

RELATIVE TO 12101 - 12179 E. CARSON STREET HAWAIIAN GARDENS, CALIFORNIA
 
99 Cent Only Store:
 
As you know, the Hawaiian Gardens Community Redevelopment Agency has been in
Escrow with the Gardens Shopping Center and this letter is to inform you the
sale has been completed as of today. Therefore, beginning immediately, please
forward all leasehold correspondence and your rental payments to:
 
AU ZONE INVESTMENTS #2, L.P.
C/0 LEE & ASSOCIATES
500 CITADEL DR., SUITE 140
COMMERCE, CALIFORNIA 90040
ATTN: PRYCILLA
 
Representatives from AU Zone Investments #2, L.P. will be in contact with you
soon to introduce themselves personally. We are sure they are looking forward to
a positive relationship; and we appreciate your patience during this transition.
 
Sincerely,
 
/s/ Leonard Chaidez
Executive Director
 
LC:nl


--------------------------------------------------------------------------------



AU ZONE INVESTMENTS #2 LP
4000 East Union Pacific Avenue
Commerce, CA 90025
(213)831-9914 (Office)
(213)980-8160 (Fax)


FAX TRANSMITTAL SHEET


Date:
4-15-98
 
TO:
/s/ Linda G. Michaeleon
COMPANY:
Troop Meisinger, ...
 
FAX NUMBER:
(310) 443-8602
FROM:
/s/ Jeff Gold
 
PHONE:
(310) 443-7602
NUMBER OF PAGES
8
(excluding this sheet)



X
 ORIGINAL TO FOLLOW BY MAIL
 
 ORIGINAL WILL NOT FOLLOW



This message is intended only for the use of the individual or entity to which
it is addressed and may contain information that is privileged, confidential and
exempt from disclosure under applicable law. If the reader of this message is
not the intended recipient or the employee or agent responsible for delivering
the message to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please notify us
immediately by telephone, and return the original message to us at the above
address via the US Postal Service. Thank you!
 
COMMENTS: 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
SHOULD YOU HAVE ANY QUESTIONS OR IF YOU DON'T RECEIVE ALL PAGES, PLEASE CONTACT
BY PHONE LORI PASCH @ (213) 881-9913 OR JEFF GOLD @ (213) 881-9914OR BY FAX @
(213) 980-8160. THANK YOU!!!!!!
 
 
 

--------------------------------------------------------------------------------

 


Missing Graphic  logo.jpg 
99¢ ONLY STORES
REAL ESTATE DEPARTMENT
4000 Union Pacific Avenue
City of Commerce, CA 90023
Phone (323) 960-8145
Fax      (323) 881-9980
www.99only.com

--------------------------------------------------------------------------------

 
June 16, 2006


Newmark Merrill Companies
18801 Ventura Blvd., Suite 300
Tarzana, CA 91356
Attn: Property 608M
 
RE:
99¢ Only Stores #46

12125 Carson Boulevard, Hawaiian Gardens, CA
Option Exercise
 
VIA :
Certified, Return Receipt Requested U.S. Mail

 
 
Dear Landlord:
 
In accordance with the terms of the Standard Multi-Tenant Form Lease dated
February 8, 1995 (the "Lease"):
 
1)
The Tenant, 99¢ Only Stores, elects to exercise its second option to extend the
Lease Term by five years, as set forth in Section 2.02 of the Lease. This
"Second Extended Term" shall end on January 31, 2012, and may be further
extended, as set forth in Section 2.02.



2)
The Landlord, Au Zone Investments #2 , L.P., hereby acknowledges that the above
referenced option has been validly exercised and the Lease Terms thereby
extended by 5 years.



3)
The monthly Base Rent as set forth in Section 1.09 (a) shall increase as set
forth in Section 3.03.



4)
Except as set forth above, the Lease shall remain unmodified and in full
force and effect.





Please acknowledge your agreement to the above by signing in the space provided
below.  99 Thanks you for your cooperation. We look forward to continuing our
good relationship with you for many years to come.
 
 
Sincerely,
Read and Agreed By:
    /s/ Steve Horowitz  
Steve Horowitz
 
Vice President Property Development
 
99¢ Only Stores
   
Its


 
"What the newcomers are just learning, 99¢ ONLY STORES ® has been perfecting for
over 20 years!"
 
 

--------------------------------------------------------------------------------